The Court of Errors, however, the Chancellor delivering the only opinion, reversed the judgment; he concurring with the Supreme Court in overruling Cwyler v. Nellis, but holding that.the misdescription of the amount of the note, in the notice of protest, the notice informing the defendant that “Your note for $999 52 endorsed by him (P. the cashier who sent it) “was protested,y &c.; instead of note for $560, payable to Whitaker and endorsed to him, was fatal, and that the question was one of law for the judge at the circuit, and should not have been left to the jury. He however intimated his opinion that the misdirection of the letter on the inside, to the cashier, would have been cured by the correct address on the outside, if it had not been for the misdescription of the noté.
But in 25 Wend, 277, the reporter has published Senator Verplanck’s opinion in this case, in favor of a reversal, but holding that the question as to misdescription of the note, should have been left to the jury; and the reporter adds a note, claiming that the question of the tribunal whose province it was to decide upon the sufficiency of the notice, may be considered as open, notwithstanding the reversal of the judgment. Sed quere ?